84511: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13703: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84511


Short Caption:O'KEEFE (BRIAN) VS. STATECourt:Supreme Court


Related Case(s):44372, 44644, 48673, 49329, 65040, 66785, 77797, 77797-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A783689Clark Co. - Eighth Judicial District - C202793Classification:Criminal Appeal - Other - Other/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantBrian Kerry O'Keefe
					In Proper Person
				


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


05/24/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


04/07/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


04/07/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (A783689) (SC)22-10825




04/07/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (C202793) (SC)22-10826




04/11/2022Notice of Appeal DocumentsFiled District Court Minutes. (Sealed) (SC)


04/29/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-13703





Combined Case View